MEMORANDUM **
Donna R. Dilday appeals pro se the district court’s judgment dismissing her action alleging that defendants committed fraud and perjury in connection with the sale of her home. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and affirm.
The district court properly dismissed Dilday’s claim that the State of California unconstitutionally deprived her of her property as barred by the Eleventh Amendment. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th Cir.2002).
The district court also properly dismissed Dilday’s remaining claims because she fails to allege facts sufficient to show either a federal question, 28 U.S.C. § 1331; Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1089-90 (9th Cir.2002), or diversity, 28 U.S.C. § 1332(a); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437, (1996). Accordingly, we affirm.
Dilday’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.